Citation Nr: 0948590	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-34 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.
In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO.  A transcript of the hearing is of record.

During the August 2008 Travel Board hearing, the appellant 
submitted additional evidence with a waiver of initial RO 
consideration. The additional evidence includes private 
treatment records.  The Board accepts the additional evidence 
for inclusion into the record on appeal.  See 38 C.F.R. § 
20.800.

The Board requested an opinion from the Veterans Health 
Administration (VHA) of VA in April 2009.  The appellant was 
provided with a copy of the medical opinion; however, she did 
not respond to letter within the 60-day time limit.  
Accordingly, this issue is before the Board for appellate 
review.  See 38. C.F.R. § 20.903.


FINDINGS OF FACT

1.  The certificate of death reveals that the Veteran died in 
May 2005 with the immediate cause of the death listed as 
chronic obstructive pulmonary disease and cancer of the 
throat.

2.  At the time of the Veteran's death, service connection 
had been established for the following disabilities: 
degenerative disc disease of the lumbar spine, 10 percent 
disabling; lumbar spine radiculopathy of the right foot, 10 
percent disabling; lumbar spine radiculopathy of the left 
foot, 10 percent disabling; tinnitus, 10 percent disabling; 
bilateral hearing loss, noncompensable; duodenal ulcer with 
gastritis, 10 percent disabling; and status post gall bladder 
removal to include scar, noncompensable.

3.  The evidence of record indicates that the Veteran's cause 
of death, cancer of the throat, is related to asbestos 
exposure to during active military service.
CONCLUSION OF LAW

Resolving any reasonable doubt in the appellant's favor, 
service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II. Merits of the Claim for Cause of the Veteran's Death

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.   

The Veteran's death certificate reveals that the immediate 
cause of death was chronic obstructive pulmonary disease and 
cancer of the throat.  At the time of the Veteran's death, 
the Veteran was service-connected for the following 
disorders: degenerative disc disease of the lumbar spine, 10 
percent disabling; lumbar spine radiculopathy of the right 
foot, 10 percent disabling; lumbar spine radiculopathy of the 
left foot, 10 percent disabling; tinnitus, 10 percent 
disabling; bilateral hearing loss, noncompensable; duodenal 
ulcer with gastritis, 10 percent disabling; and status post 
gall bladder removal to include scar, noncompensable.  The 
Board notes that the Veteran was not service-connected for 
cancer of the throat or chronic obstructive pulmonary 
disease.  

The appellant contends the cause of the Veteran's death, 
laryngeal or throat cancer, was due to asbestos exposure 
during military service.  Service connection may be granted 
to a veteran for a disability resulting from a disease or 
injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

With respect to the appellant's claim that the Veteran's 
cancer of the throat was related to asbestos exposure in 
service, the Board notes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary of VA promulgated any regulations concerning such 
claims.  However, VA has issued a circular on asbestos-
related diseases.  DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21. The United States Court of Appeals for 
Veterans Claims (the Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993). 
 
VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus, persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a). 
 
The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b. 
 
The Court has held that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.   
Dyment v. West, 13 Vet. App. 141, 145 (1999).  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00 (April 13, 2000).  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether the Veteran's military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  See M21-1, Part VI, 7.21; 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988).

The Veteran's service records indicate that he served as a 
mechanic and engineer in the U.S. Coast Guard for 
approximately 24 years.  As part of his duties he worked in 
the engineering room of Coast Guard cutters.  See September 
1990 hearing conservation form.  The Board finds that the 
Veteran's military occupational specialty was one, which 
would normally place him at risk of exposure to asbestos.  
After military service the Veteran worked as a marine 
surveyor from July 1998 to April 2001.  It is unclear whether 
the Veteran was likely exposed to asbestos as a marine 
surveyor.  Granting all reasonable doubt in the appellant's 
favor, the Board concedes that the Veteran was exposed to 
asbestos in military service.   

With respect to the issue of whether the medical evidence of 
record establishes an etiological link between the Veteran's 
cancer of the throat and his active service, the Board 
observes that the claims file was reviewed by a VA physician.  
The physician noted that he thoroughly reviewed the record 
and consulted with the Chief of the ENT service at VA and he 
came to the conclusion that asbestos exposure was by history 
and not documented in the record.  He reported that no 
autopsy was conducted to rule in or out changes in the lungs 
possibly related to asbestos exposure.  The physician stated 
that asbestos exposure does not cause carcinoma of the 
larynx, however, a combination of smoking and asbestos 
exposure by history can enhance the possibility of the risk 
of laryngeal cancer.  The physician noted that the degree of 
needed exposure is unknown and therefore this is his 
speculation.  As the physician's opinion appears to be based 
on speculation and he was unable to provide a clear or 
definite opinion, the Board finds that this opinion is "non-
evidence" and it has no probative value.  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as non- 
evidence" that has no probative value) overruled on other 
grounds by Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008).  

Accordingly, the Board sought a VHA medical expert opinion.  
The medical expert provided the opinion that the Veteran's 
laryngeal cancer was chronologically related to his 20 pack 
year history, alcohol use of 12 beers a day and asbestos 
exposure during military service.  He determined that the 
major cause (greater than 50 percent) of the laryngeal cancer 
was due to smoking and not asbestos.  The medial expert noted 
that literature suggests smoking can clearly cause laryngeal 
cancer and asbestos may contribute to a lesser degree.  Thus, 
the medical expert's opinion indicates that the Veteran's 
laryngeal cancer was at least in part caused by asbestos 
exposure during military service.  The Board finds the 
medical expert's nexus opinion to be highly probative, 
because he provided a clear rationale for his opinion that 
was based on a review of the claims file and medical 
literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).

Based on the above evidence, the Board concludes that the 
Veteran was most likely exposed to asbestos in service and 
the Veteran's cause of death of laryngeal or throat cancer 
has been attributed to asbestos exposure by a medical expert.  
Resolving any reasonable doubt in favor of the appellant, the 
Board finds that the Veteran's cancer of the throat is 
related to asbestos exposure during active military service.  
Thus, the appellant's claim is warranted.


ORDER

Entitlement to service connection for cause of the Veteran's 
death is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


